DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 9-11, 20-26, 28, 30, and 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 11, “each depression” is vague as it is unclear if this is referencing the plurality of depressions in line 10 or are additional depressions.  If they are the same then it is suggested to use “each of the depressions”.  Similarly, line 15 has this problem and it is suggested to use “at least one of the depressions”.  Similarly, in the last paragraph, “at least one suture groove” is vague and it is suggested to use “at least one of the suture grooves”.
Similarly, claims 21 and 28 have these problems. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9-11, 20-26, 28, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10603483 in view of Rivard. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower and meet the limitations of this application’s broader claims.  In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the device as set forth in the patented claims, with the slot through the side wall longitudinally aligned with the suture groove (e.g. front cover, figures 2, 4, etc.) that will allow an operator to visualize a longitudinal alignment between the at least one suture groove and the at least one depression, as taught by Rivard, since it would provide the predictable results of allowing suture to be tied to the suture sleeve so that the sleeve can compress around the lead and that will allow an operator to visualize a longitudinal alignment between the at least one suture groove and the at least one depression.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (2008/0228251) in view of Rivard (2009/0125061).  Hill discloses the claimed invention with an inner sleeve/tube (e.g. figure 4, element 10, etc.) slidable inside an outer sleeve (e.g. element 9, etc.) having two suture grooves (e.g. figure 3, element 5, etc.) where the inner sleeve has circumferentially-shaped depressions (e.g. figure 6, where reference numeral 12 points to, and where large arrows above in figure 6 point to, etc.) that are offset around the circumference that are meant to grip the lead (e.g. figure 2, element 2, etc.).  Note that the claim only states that the depressions extend around at least “part” of the individual circumference, and this part could be anything from a nanometer to the entire circumference.  Hill shows in figure 6 below, where the large arrows point to, very narrow circumferentially shaped depressions.  
Hill shows in figures 4 and 6 the depressions having an arc centered on the longitudinal axis with and the depressions including long straight legs/lines extending from the arc (note that the claim is an open-ended comprising claim).  In addition, a suture tied tight around the external suture grooves will allow the flexible suture sleeve to generate a protrusion into the depression due to the flexible sleeve, the gap of the depression, and the tightness of the suture.  But Hill does not specifically disclose the lead having a connector, electrode, and insulation body and conductor extending between the electrode and connector.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Hill, with the lead having a connector, electrode, and insulation body and conductor extending between the electrode and connector, as is well known and common knowledge in the art, since it would provide a conventional lead configuration used to stimulate areas in the body located at a distance from an implantable pulse generator.  
As shown in figure 1, Hill’s tubing member 10 does extend between a connector that would be necessary to connect into the pacing device and the electrode that would be necessary to pace the heart, and as described above as being obvious and well-known in the art.  Note that the claim does not state that the tubing extends the “whole” or “entire” way between the connector and electrode.
Hill discloses the claimed invention except for the slot thorough the side wall longitudinally aligned with a suture groove to allow an operator to visualize a longitudinal alignment between the at least one suture groove and the at least one depression.  Rivard discloses the use of a slot through the side wall longitudinally aligned with the suture groove (e.g. front cover, figures 2, 4, etc.) so that when the suture is tied to the suture sleeve the sleeve can compress around the lead and that will allow an operator to visualize a longitudinal alignment between the at least one suture groove and the at least one depression.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the suture sleeve as taught by Hill, with the slot through the side wall longitudinally aligned with the suture groove (e.g. front cover, figures 2, 4, etc.) that will allow an operator to visualize a longitudinal alignment between the at least one suture groove and the at least one depression, as taught by Rivard, since it would provide the predictable results of allowing suture to be tied to the suture sleeve so that the sleeve can compress around the lead and that will allow an operator to visualize a longitudinal alignment between the at least one suture groove and the at least one depression.


    PNG
    media_image1.png
    832
    759
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 4-5, 9, 20, 24-26, 30, and 33-35 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon overcoming the double patenting and 112b rejections.
Response to Arguments
Applicant's arguments filed 5/24/22 have been fully considered but they are moot in view of the new grounds of rejection necessitated by amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        6/3/22